DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s arguments filed 08/13/2020 with respect to claim(s) 1-2, 4-7, 9-13, 15-18, 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 12, 14-16, 18, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 2012/0221687 A1) in view of DiCenso et al (US 2015/0006278 A1).
Regarding claim 1, Hunter et al disclose a computer-implemented method of controlling a wearable audio device configured to provide an audio output (Hunter et al; Para [0166]); HUD devices interpreted as wearable), the method comprising: receiving data indicating the wearable audio device is proximate a geographic location associated 

Regarding claim 2, Hunter et al in view of Di Censo et al disclose the computer-implemented method of claim 1, wherein the localized audio message is prioritized based upon user-preferences (Hunter et al; Para [0050]). 

Regarding claim 4, Hunter et al in view of Di Censo et al disclose the computer-implemented method of claim 1, wherein the localized audio message is prioritized based upon an effective operational radius (Hunter et al; [0044][0150]). 

Regarding claim 5, Hunter et al in view of Di Censo et al disclose the computer-implemented method of claim 1, wherein determining the priority of the localized audio message is repeated based upon movement of the user of the wearable audio device (Hunter et al; Para [0146]-[0147]). 

Regarding claim 7, Hunter et al in view of Di Censo et al disclose the computer-implemented method of claim 1, disclose wherein the localized audio message is 

Regarding claim 12, Hunter et al disclose a computing device comprising: memory (Hunter et al; Para [0069]); and one or more processing devices (Hunter et al; Para [0069]) configured to: receive data indicating that a wearable audio device is proximate a geographic location associated with a localized audio message (Hunter et al; Para [0098]), determine, that the localized audio message has a higher priority compared to at least one other localized audio message associated with another geographical location proximate to the wearable audio device (Hunter et al; Para [0114]; [0149]-[0150]; determining ranking for geotag media items; ranking based on direction of user), wherein the localized audio message with the higher priority is determined based upon identifying an object of attention, the object of attention identified based on the gaze direction and data corresponding to a geo-location information of the wearable audio device (Hunter et al;  Para[0049] direction user is facing as criteria for media delivery rankings [0109]; items not in the direction of the user’s travel are removed (interpreted as having lower priority) while the media items for object in front of the user’s are given more importance or priority); responsive to determining that the localized audio message has the higher priority, provide a prompt to initiate playback of the localized audio message with the higher priority to a user of the wearable audio device (Hunter et al; Para [0119][0124]; user is presented a map with including representation of media files mapped at their location), and initiate playback of the localized audio message with the higher priority at the wearable audio device in 

Regarding claim 13, Hunter et al in view of Di Censo et al disclose the computing device of claim 12, wherein the localized audio message is prioritized based upon user-preferences (Hunter et al; Para [0050]). 

Regarding claim 15, Hunter et al in view of Di Censo et al disclose the computing device of claim 12, wherein the localized audio message is prioritized based upon an effective operational radius (Hunter et al; [0044][0150]). 

Regarding claim 16, Hunter et al in view of Di Censo et al disclose the computing device of claim 12, but do not expressly disclose wherein determining the priority of the localized audio message is repeated based upon movement of the user of the wearable audio device (Hunter et al; Para [0146]-[0147]). 

Regarding claim 18, Hunter et al in view of Di Censo et al disclose the computing device of claim 12, wherein the localized audio message is prioritized based upon a predefined limit of localized audio messages to be received by the wearable audio device (Hunter et al; Para [0110]). 

Regarding claim 25, Hunter et al in view of Di Censo et al disclose the method of claim 1, but do not expressly disclose wherein identifying the object of attention comprises determining an obstruction along the line of sight of the user based at least on information captured using one or more sensors of the wearable audio device. However, Di Censo et al further disclose a computer implemented method wherein identifying the object of attention comprises determining an obstruction along the line of sight of the user based at least on information captured using one or more sensors of the wearable audio device (Di Censo et al; Para [0052]; [0054]; gaze direction intersect with billboard). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the eye gaze tracker taught by Di Censo as direction determiner in the audio system taught by Hunter because both disclosures taught direction detection system for audio systems. The 

Regarding claim 26, Hunter et al in view of Di Censo et al disclose the method of claim 1, wherein the object of attention is identified based on contextual information indicative of one or more parameters affecting a field of vision of the user, the contextual information including at least one of: information about the time of day and information about weather (Hunter et al; Para [0072]; ambient light detection affect field of vision of user and ranking based on ambient light level). 

Claims 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 2012/0221687 A1) in view of DiCenso et al (US 2015/0006278 A1) and further in view of Hiipakka (US 2003/0098892 A1).
Regarding claim 11, Hunter et al in view of Di Censo et al disclose the computer-implemented method of claim 1, but do not expressly disclose wherein the localized audio message is prioritized based upon one or more habits of the user of the wearable audio device as determined by a machine learning process. However, Hiippakka et al disclose a computer implemented method wherein the localized audio message is prioritized based upon one or more habits of the user of the wearable audio device as determined by a machine-learning process (Hiipakka; Para [0043]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the prioritization of audio message taught by Hiipakka as audio message prioritization in the audio system taught by Hunter because both disclosures 

Regarding claim 22, Hunter et al in view of Di Censo et al disclose the computing device of claim 12, but do not expressly disclose wherein the localized audio message is prioritized based upon one or more habits of the user of the wearable audio device as determined by a machine-learning process. However, Hiippakka et al disclose a computer implemented method wherein the localized audio message is prioritized based upon one or more habits of the user of the wearable audio device as determined by a machine-learning process (Hiipakka; Para [0043]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the prioritization of audio message taught by Hiipakka as audio message prioritization in the audio system taught by Hunter because both disclosures taught location based audio messaging. The motivation to do so would have been to provide a plurality of options to the user of the audio device.

Claims 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 2012/0221687 A1) in view of DiCenso et al (US 2015/0006278 A1) and further in view of and further in view of He et al (US 2012/0323933 A1).
Regarding claim 6, Hunter et al in view of Di Censo et al disclose the computer-implemented method of claim 1, but do not expressly disclose wherein the localized audio message is prioritized based upon a user interface provided the wearable audio device. However, He et al disclose a computer implemented method wherein the 

Regarding claim 17, Hunter et al in view of Di Censo et al disclose the computing device of claim 12, but do not expressly disclose wherein the localized audio message is prioritized based upon a user interface provided the wearable audio device. However, He et al disclose a computer implemented method wherein the localized audio message is prioritized based upon a user interface provided the wearable audio device (He et al; Para [0022]; [0026]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the prioritization of audio message taught by He as audio message prioritization in the audio system taught by Hunter because both disclosures taught location based audio messaging. The motivation to do so would have been to provide a plurality of options to the user of the audio device.

Claims 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 2012/0221687 A1) in view of DiCenso et al (US 2015/0006278 A1) and further in view of and further in view of Randall et al (US 2006/0184538 A1).
Regarding claim 9, Hunter et al in view of Di Censo et al disclose the computer-implemented method of claim 1, but do not expressly disclose wherein the localized audio message is prioritized based upon a line of sight of the user of the wearable audio device. However, Randall et al discloses a computer implemented method wherein the localized audio message is prioritized based upon a line of sight of the user of the wearable audio device (Randall et al; Para [0129]; orientation determine most relevant content to be presented). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the prioritization of audio message taught by Randall as audio message prioritization in the audio system taught by Hunter because both disclosures taught location based audio messaging. The motivation to do so would have been to improve the user’s experience.

Regarding claim 20, Hunter et al in view of Di Censo et al disclose the computing device of claim 12, but do not expressly disclose wherein the localized audio message is prioritized based upon a line of sight of the user of the wearable audio device. However, Randall et al discloses a computing device wherein the localized audio message is prioritized based upon a line of sight of the user of the wearable audio device (Randall et al; Para [0129]; orientation determine most relevant content to be presented). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the prioritization of audio message taught by Randall as audio message prioritization in the audio system taught by Hunter because both disclosures taught location based audio messaging. The motivation to do so would have been to improve the user’s experience.

Claims 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 2012/0221687 A1) in view of DiCenso et al (US 2015/0006278 A1) and further in view of and further in view of Ban et al (US 2015/0289217 A1).
Regarding claim 10, Hunter et al in view of Di Censo et al disclose the computer-implemented method of claim 1, but do not expressly disclose wherein the localized audio message is prioritized based upon a language spoken by the user of the wearable audio device. However, Ban discloses a computer implemented method wherein the localized audio message is prioritized based upon a language spoken by the user of the wearable audio device (Ban; Para [0119]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the prioritization of audio message taught by Ban as audio message prioritization in the audio system taught by Hunter because both disclosures taught location based audio messaging and language context filter. The motivation to do so would have been to provide a plurality of options to the user of the audio device.

Regarding claim 21, Hunter et al in view of Di Censo et al disclose the computing device of claim 12, but do not expressly disclose wherein the localized audio message is prioritized based upon a language spoken by the user of the wearable audio device. However, Ban discloses a computer implemented method wherein the localized audio message is prioritized based upon a language spoken by the user of the wearable audio device (Ban; Para [0119]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the prioritization of audio .

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 2012/0221687 A1) in view of DiCenso et al (US 2015/0006278 A1) and further in view of and further in view of Lunner et al (US 2017/0180882 A1).
Regarding claim 23, Hunter et al in view of Di Censo et al disclose the computer-implemented method of claim 1, but do not expressly disclose wherein the gaze direction is determined using one or more of an accelerometer, a gyroscope, and a magnetometer. However, Lunner et al disclose a computer implemented method wherein the gaze direction is determined using one or more of an accelerometer, a gyroscope, and a magnetometer (Lunner et al; Para [0123]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the eye tracker taught by Lunner as gaze direction determiner in the audio system taught by Hunter in view of Di Censo because both disclosures taught gaze direction detection system. The motivation to do so would have been to provide a plurality of options to the user of the audio device.

Regarding claim 24, Hunter et al in view of Di Censo et al disclose the computing device of claim 12, but do not expressly disclose wherein the gaze direction is determined using one or more of an accelerometer, a gyroscope, and a magnetometer. 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/KUASSI A GANMAVO/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651